Title: James Madison to James Taylor, 4 October 1831
From: Madison, James
To: Taylor, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                ocr. 4. 1831
                            
                        
                        I take advantage, my dear Sir of your permission to adopt the answers of others to your obliging letters, and
                            the rather as my rheumatic fingers have a great aversion to the pen. I will not excuse them however from the service of
                            thanking you for the account you give of our friends in Kentucky which is always interesting to me, and offering my
                            regards & best wishes of every sort to Mrs. Taylor & all within your family circle
                        
                            
                                J. M
                            
                        
                    